DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are  allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art Chinese Patent CN 110130846  to Cui et al. discloses a drillable adaptive guide shoe with a casing shell, a turbine shaft (207),  a turbine (203) composed of a turbine stator and a turbine rotor and a guide shoe (400), the turbine shaft is built in the casing shell, the turbine shaft is rotationally connected to the casing shell, and the turbine rotor is sleeved on the turbine shaft, the turbine stator is attached to the inner wall of the casing shell, and the turbine stator and the turbine rotor are 14rotationally connected, a flow channel is formed between the turbine stator and the turbine rotor, and the guide shoe is connected to the turbine shaft. Cui does not teach nor suggest an adaptive booster component including  supercharging hollow shaft, a supercharging shell, a disc spring group, a shunt head, a jet oscillator and a semi-cylindrical ring, the supercharging hollow shaft is slidingly connected to the supercharging shell, one end of the supercharging hollow shaft is a liquid inlet end and the other end is closed, a cavity is formed between the supercharging hollow shaft and the supercharging shell, the disc spring group is built in the cavity, and the jet oscillator and the semi-cylindrical ring is attached to the inner wall of the supercharging shell, and one side of the jet oscillator .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chinese Patents CN113006696A to He et al.; CN206397450U to Feng et al., CN106703716A to Feng et al., Canadian Patent CA2775524A1 to Davis et al. and US Patent 9506318 to Brunet all disclose guide shoes with turbines.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672